Citation Nr: 1439036	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to May 5, 2010, and in excess of 30 percent as of July 1, 2011, for a left knee disability.

2.  Entitlement to an increased rating in excess of 10 percent prior to September 29, 2011, and in excess of 30 percent as of November 1, 2012, for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues on appeal were previously remanded by the Board in February 2014 for further evidentiary development of requesting outstanding Social Security Administration (SSA) disability records, Workers Compensation records, and to obtain a VA examination.  This was accomplished, and the claims were readjudicated in a June 2014 supplemental statement of the case.  For these reasons, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In February 2014, the Board also remanded the issue of service connection for a lumber spine disability, claimed as secondary to service-connected bilateral knee disabilities.  In a subsequent June 2014 rating decision, the RO granted service connection for a lumbar spine disability.  As such, that issue is no longer before the Board for consideration.  The June 2014 rating decision also granted separate 10 percent ratings for instability of the right and left knee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence suggests that the Veteran may be unemployable due to his service-connected disabilities.  See SSA disability records.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.


FINDINGS OF FACT

1.  For the increased rating period prior to May 5, 2010, the Veteran's left knee osteoarthritis manifested painful motion with decreased range of motion, at worst, to 90 degrees in flexion and normal extension, with no lateral instability.

2.  For the increased rating period from July 1, 2011 to April 6, 2014, the Veteran's left knee disability (post total left knee arthroplasty) manifested limitation of motion, at worst, to 100 degrees in flexion and normal extension, with slight lateral instability. 

3.  For the increased rating period beginning April 7, 2014, the Veteran's left knee disability (post total left knee arthroplasty) manifested limitation of motion, at worst, to 70 degrees in flexion and extension limited to 25 degrees, but with no chronic residuals consisting of severe painful motion or weakness. 

4.  For the increased rating period prior to September 29, 2011, the Veteran's right knee osteoarthritis disability manifested painful motion with decreased range of motion, at worst, to 70 degrees in flexion and extension limited to 10 degrees, with no lateral instability.

5.  For the increased rating period beginning November 1, 2012, the Veteran's right knee disability (post total left knee arthroplasty) disability manifested by pain with decreased range of motion, at worst, to 65 degrees in flexion and extension limited to 20 degrees, but with no chronic residuals consisting of severe painful motion or weakness. 

6.  The Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to May 5, 2010, the criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5010-5260 (2013). 

2.  For the increased rating period from July 1, 2011 to April 6, 2014, the criteria for a rating in excess of 30 percent for left knee disability, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 (2013). 

3.  For the increased rating period from July 1, 2011 to April 6, 2014, the criteria for a 10 percent rating for lateral instability of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013). 

4.  For the increased rating period beginning April 7, 2014, the criteria for a 40 percent disability rating, but no higher, for left knee disability, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013). 

5.  For the increased rating period prior to September 29, 2011, the criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5010-5260 (2013). 

6.  For the increased rating period beginning November 1, 2012, the criteria for a rating in excess of 30 percent for right knee disability, status post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013). 

7.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002);
38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In an August 2009 letter, VA addressed the current appeal for higher ratings and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473. 

Further, the Veteran's service treatment records, VA treatment records, SSA disability records, and statements from the Veteran and his representative have been associated with the claims file.  Pursuant to the Board's February 2014 remand, the RO sent the Veteran a duty to assist development letter in March 2014 asking him to provide all records relating to his Workers' Compensation claim and to provide this information on the enclosed VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits.  The Veteran has not responded to this request for evidence.  A review of a February 2006 private treatment record from Dr. R.L. reveals that the Veteran reported that his Workers' Compensation claim was for a back injury, which is unrelated to the knee disabilities currently on appeal.  As such, the Board finds that further efforts to obtain any outstanding Workers' Compensation records would not assist in the adjudication of the Veteran's increased rating claims for his knee disabilities.  

The Veteran has also been afforded VA examinations in December 2009, August 2010, September 2011, and April 2014 to address his knee disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The VA examinations fully address the relevant rating criteria and contain a discussion, to the extent possible, of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed in detail below, the Board finds that staged ratings are appropriate for the Veteran's knee disabilities.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Rating for Left Knee Disability

I.  Rating Prior to May 5, 2010

The Veteran's left knee osteoarthritis is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for the increased rating period from May 5, 2009 to May 5, 2010.  The Veteran contends that a higher rating is warranted.

Diagnostic Code 5010 instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003. For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, the Veteran was granted a separate 10 percent disability rating for left knee instability in the June 2014 rating decision.  As such, the Board will consider whether a higher separate rating for instability of the left knee is warranted.

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The evidence for the increased rating period prior to May 5, 2010 includes a December 2009 VA examination.  During the evaluation, the Veteran reported symptoms of giving way, pain, stiffness, weakness, episodes of locking and effusion, but no instability of the left knee.  Flare-ups were noted to occur three times a week and were reported by the Veteran to be "severe."  He also stated that he used a cane and a knee brace to assist in walking.  Upon physical examination, the examiner noted crepitus, tenderness, and grinding, but no instability of the left knee.  There was also no meniscus abnormality.  Range of motion testing revealed flexion to 95 degrees with pain, and extension was to zero degrees with pain.  After repetitive use, flexion was limited to 90 degrees and extension was to zero degrees.  The diagnosis rendered was severe bilateral knee osteoarthritis.  A left knee scar was also noted to be painful with recurrent skin breakdown.  The Veteran stated that he was not employed and that he had retired in July 2008 due to back problems.  

The evidence also include private treatment notes from Dr. R.L.  In a May 2009 treatment note, the Veteran reported bilateral knee pain.  He stated he could only walk about 200 feet and could stand less than five minutes.  He had extreme difficulty climbing stairs.  Upon physical examination, Dr. R.L. noted that the Veteran had a "waddling" gait, tenderness, crepitation, but no gross effusion.  The Veteran was given corticosteroid injections.  It was also noted that the Veteran had filed a Workers' Compensation claim for a back injury.  

Private treatment records from Dr. P.F. reflect complaints of knee pain by the Veteran.  Straight leg raise testing produced knee pain; however, Dr. P.F. did not perform a full knee examination, to include range of motion testing.  See July 2009 treatment record from Dr. P.F., Neurological Surgery, P.C.

SSA disability records reflect that the Veteran has been found to be disabled as of July 2006  with the primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of obesity and other hyperalimentation.  In a September 2009 function report, the Veteran reported that he was unable to work, walk long distances, drive for long periods of time, or participate in recreational activities like dancing and bowling.  The Veteran also stated that his knee pain affected his ability to sleep.  A physical examination revealed that the Veteran had a waddling gait, crepitation, and tenderness in the knees.  Decreased range of motion was also noted, but there were no specific findings for flexion or extension of the left knee.  
Upon review of the evidence of record prior to May 5, 2010, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee arthritis disability is not warranted.  As noted above, the December 2009 VA examiner found that the Veteran had full left knee extension even after repetitive use.  Also, flexion was, at worst, to 90 degrees with pain in the left knee.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for the left knee for the increased rating period prior to May 5, 2010.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  During the December 2009 VA examination, the Veteran denied symptoms of instability of the left knee, and a physical examination was negative for instability of the left knee.  As such, the Board finds that the Veteran did not have instability of the left knee prior to May 5, 2010 and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, although the Veteran reported episodes of locking, pain, and effusion, the December 2009 VA examiner did not find any abnormality of the Veteran's meniscus (i.e., semilunar cartilage).  Further, the Board finds that the Veteran's symptom of "pain" is reasonably contemplated and has been addressed in the ratings currently assigned under Diagnostic Codes 5010-5003 (limitation of motion objectively confirmed by painful motion).  Assignment of a separate rating under Diagnostic Codes 5258 and 5259 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his left knee pain.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that a separate ratings under Diagnostic Codes 5258 and 5259 are not warranted for the left knee for the increased rating period prior to May 5, 2010.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that higher or separate ratings for the left knee is not warranted under any of these Diagnostic Codes for the increased rating period prior to May 5, 2010.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the December 2009 VA examination report, the Veteran complained of pain, "giving way," stiffness, weakness, and increased pain with increased activity.  The Veteran stated that he wore a brace and used a cane for his knee pain.  The examiner indicated that the Veteran was able to perform repetitive-use testing with only a five degree additional loss of motion in flexion.  Specifically, and even considering the Veteran's reports of pain and "giving way," left knee extension was normal and flexion was, at worst, to 90 degrees in the left knee. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the left knee osteoarthritis disability for the increased rating period prior to May 5, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

II.  Ratings Beginning July 1, 2010 

As noted above, the Veteran was granted a 10 percent rating from May 5, 2009 to  May 5, 2010 for left knee arthritis.  Thereafter, the Veteran was granted a temporary total (100 percent) rating from May 5, 2010 to August 31, 2011 for a total left knee arthroplasty under Diagnostic Code 5055.  Beginning July 1, 2011, the Veteran was assigned a 30 percent disability rating for residuals of the left knee arthroplasty.  The Veteran was also assigned a separate 10 percent disability rating for instability of the left knee effective April 7, 2014.  Accordingly, the Board will consider whether a rating in excess of 30 percent is warranted beginning July 1, 2011, and whether a rating in excess of 10 percent is warranted for instability of the left knee.  

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In an August 2010 VA examination, the Veteran reported bilateral knee pain, right more than left.  It was noted that the Veteran walked with a cane and was using a right knee brace.  The intensity of the pain was reported as a 4 or 5 out of 10.  The Veteran reported that activities of his daily living were limited and his work was affected.  Upon physical examination, there was crepitation on movement with tenderness on palpation.  Ligaments were stable.  Range of motion of the left knee was from 0 degrees (extension) to 110 degrees (flexion) with complaints of pain at the end of motion.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the left knee.  

The Veteran was afforded another VA examination in September 2011.  The examiner noted that the Veteran had undergone a left knee arthroplasty on May 10, 2010 and that his pain had decreased in the left knee by 60 percent since the surgery.  The Veteran was set to have a right total knee arthroplasty at the end of September 2011.  During the evaluation, the Veteran reported that flare-ups occurred two to three times a week and would last two to three hours, and would require him to stretch, use ice, and take hydrocodone.   He also reported that he occasionally used a knee brace and constantly used a cane to assist in ambulation.  Upon physical examination, range of motion in the left knee showed flexion to 100 degrees with pain in the left hip beginning at 0 degrees.  Extension was normal with no objective evidence of pain.  Muscle strength in the left knee was a 5 out of 5 (full strength) in flexion and extension.  There was pain on palpation of the joint line and soft tissue.  Medial-lateral instability was noted as (1+) (0 to 5 millimeters) in the left knee.  The examiner noted no patellar subluxation or dislocation, and no meniscus condition.  Residuals of the left total knee arthropalsty were noted to include left hip pain with range of motion, but no pain with motion in the left knee.  The Veteran's left knee scar was not painful, unstable, and did not total an area greater than 39 square centimeters.  

Pursuant to the Board's February 2014 remand, the Veteran was afforded a VA knee examination on April 7, 2014 in order to assist in determining the current level of severity of his left knee disability.  During the evaluation, the Veteran reported that his left knee was a two on a pain scale from 1 to 10, with 10 being the worst.  He reported numbness in the knee which worsened when standing.  Flare-ups were noted to occur when climbing stairs, which elevated the pain to a five out of 10.  The Veteran stated that he wore a brace to assist in walking and standing.  Upon physical examination, the examiner noted pain on palpation.  There was no patellar subluxation or dislocation and no meniscus condition.  Range of motion testing of the left knee demonstrated flexion to 70 degrees and extension to 25 degrees with no objective evidence of pain.  Range of motion did not decrease after repetitive testing.  Medial-lateral instability was found to measure (1+) (0 to 5 millimeters) in the left knee.  The examiner noted that the Veteran's left knee joint represented intermediate degrees of residual weakness, pain or limitation of motion.  The left knee scar was not painful or unstable and did not total an area greater than 39 square centimeters.  The examiner further noted that the Veteran's knee disability made it "very difficult" for him to work as the Veteran was unable to bend, stoop, lift objects, or stand for long periods of time.  

Upon review of all the evidence of record, the Board finds that, for the increased rating period from July 1, 2011 to April 6, 2014, a higher rating in excess of 30 percent is not warranted for the left knee disability under Diagnostic Code 5055.  Prior to the April 7, 2014 VA examination report, there is no objective evidence of chronic residuals consisting of severe painful motion or weakness in the left knee as contemplated by a 60 percent rating under Diagnostic Code 5055.  As noted by the September 2011 VA examiner, the Veteran had no pain in the left knee on range of motion testing and had full strength.  There is also no objective evidence of limitation of motion limited to flexion between 10 and 20 degrees (Diagnostic Code 5256 ankylosis of the knee), limitation of motion limited to 30 degrees (Diagnostic Code 5261 limitation of extension) or nonunion of the tibia and fibula under Diagnostic Code 5262.  The Veteran's subjective complaints discuss his difficulty standing, walking, and climbing stairs.  He has described symptoms of pain, weakness, stiffness, and decreased range of motion; however, the Board finds that these symptoms are not sufficient to warrant a higher rating in excess of 30 percent for the period from July 1, 2011 to April 6, 2014.

The Board does find, however, that a separate 10 percent rating is warranted for instability of the left knee for the rating period from July 1, 2011 to April 6, 2014.  As noted by the September 2011 VA examiner, the Veteran had left knee medial-lateral instability measuring (1+) (0 to 5 millimeters).  The Board finds that this more nearly approximates "slight" instability of the left knee under Diagnostic Code 5257.  Accordingly, a 10 percent rating for left knee instability is warranted for the rating period from July 1, 2011 to April 6, 2014.  

The Board next finds that for the increased rating period beginning April 7, 2014, a 40 percent disability rating is more nearly approximated for the Veteran's left knee disability under Diagnostic Code 5261 (limitation of extension).  As noted in the April 2014 VA examination report, the Veteran's left knee joint represented limited extension to 25 degrees.  Under Diagnostic Code 5261, a rating of 30 percent is warranted for extension limited to 20 degrees.  A 40 percent rating is contemplated for limitation of extension to 30 degrees.  As the Veteran's left knee extension was limited to 25 degrees during the April 2014 VA examination, the Board will assign the higher of the two ratings.  See 38 C.F.R. § 4.7.  Accordingly, the Board finds that a 40 percent rating for the left knee disability is warranted beginning April 7, 2014, the date of the VA examination.  

The effective date of April 7, 2014 for the 40 percent disability rating for the Veteran's left knee has been determined as set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Here, left knee extension limited to 25 degrees first arose during the April 2014 VA examination; accordingly, the earliest possible effective date for the 40 percent rating is April 7, 2014.

The Board further finds that a higher rating in excess of 40 percent for the left knee disability is not warranted under any other diagnostic codes.  There is no evidence tending to show that the Veteran's service-connected left knee disability is characterized by nonunion of the tibia and fibula; as such, Diagnostic Code 5262 (impairment of the tibia and fibula) is not applicable.  Further, as there is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 (ankylosis of the knee) is not applicable.

The Board further finds that a higher separate rating in excess of 10 percent for lateral instability of the left knee is not warranted for the rating period beginning April 7, 2014.  As noted above, the RO granted a 10 percent disability rating for lateral instability of the left knee.  See June 2014 rating decision.  In the April 2014 VA examination, the examiner noted a medial-lateral instability of (1+) (0 to 5 millimeters) in the left knee.  The Board finds that this finding more nearly approximates "slight" lateral instability as contemplated under Diagnostic Code 5257.  Accordingly, a higher rating in excess of 10 percent for lateral instability of the left knee is not warranted for the rating period beginning April 7, 2014.  

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  The Veteran has stated that he occasionally wears a brace.  See April 2014 VA examination.  During the April 2014 VA examination report, the Veteran reported he experiences flare-ups when walking up and down stairs.  The pain was noted to be a five out of 10.  Despite the Veteran's reports of increased symptoms during flare-ups, the September 2011 and April 2014 VA examiners noted that the Veteran did not have additional limitation of motion of the left knee following repetitive use testing.  Even considering the Veteran's reports of pain, left knee extension was to 25 degrees and flexion was, at worst, to 70 degrees.  See April 2014 VA examination report.  

For these reasons, the Board finds that a higher rating in excess of 30 percent for the period from July 1, 2011 to April 6, 2014 is not warranted.  A separate 10 percent rating for lateral instability of the left knee is warranted for the period from July 1, 2011 to April 6, 2014.  The Board further finds that a 40 percent rating, but no higher, for the left knee disability is warranted beginning April 7, 2014.  

III.  Left Knee Scar

The Veteran's left knee scar is currently assigned a 10 percent disability rating under Diagnostic Code 7804.  Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The Board finds that a higher rating in excess of 10 percent for the left knee scar is not warranted for the entire increased rating period on appeal.  The VA examination reports reflects that the Veteran has a scar on the left knee that is painful with recurrent breakdown.  See December 2009 VA examination report.  The September 2011 and April 2014 VA examination reports noted that the scar was not painful, unstable, and did not total an area greater than 39 square centimeters.  These results do not reflect three or four scars that are painful or unstable or cover an area of at least greater than 77 square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (scars).  As such, a higher rating in excess of 10 percent for the left knee scar is not warranted.
Rating for Right Knee Disability

I.  Rating Prior to September 29, 2011

The Veteran's right knee osteoarthritis is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for the increased rating period from May 5, 2009 to September 29, 2011.  The Veteran contends that a higher rating is warranted.

The evidence for the increased rating period prior to September 29, 2011 includes a December 2009 VA examination.  During the evaluation, the Veteran reported symptoms of giving way, pain, stiffness, weakness, episodes of locking and effusion, but no instability of the right knee.  Flare-ups were noted to occur three times a week and were reported by the Veteran to be "severe."  He also stated that he used a cane and a knee brace to assist in walking.  Upon physical examination, the examiner noted crepitus, tenderness, and grinding, but no instability of the right knee.  There was also no meniscus abnormality.  Range of motion testing revealed flexion to 90 degrees with pain and extension was to zero degrees with pain.  After repetitive use, there was no additional decrease in range of motion.  The diagnosis rendered was severe bilateral knee osteoarthritis.  The Veteran stated that he was not employed and that he had retired in July 2008 due to back problems.  

The evidence also includes private treatment notes from Dr. R.L.  In a May 2009 treatment note, the Veteran reported bilateral knee pain.  He stated he could only walk about 200 feet and could stand less than five minutes.  He had extreme difficulty climbing stairs.  Upon physical examination, Dr. R.L. noted that the Veteran had a "waddling" gait, tenderness, crepitation, but no gross effusion.  The Veteran was given corticosteroid injection.  It was also noted that the Veteran had filed a Workers' Compensation claim for a back injury.  

Private treatment records from Dr. P.F. reflect complaints of knee pain by the Veteran.  Straight leg raise produced knee pain; however, Dr. P.F. did not perform a full knee examination, to include range of motion testing.  See July 2009 treatment record from Dr. P.F., Neurological Surgery, P.C.

SSA disability records reflect that the Veteran has been found to be disabled as of July 2006 for osteoarthritis and allied disorders as well as obesity and other hyperalimentation.  In a September 2009 function report, the Veteran reported that he was unable to work, walk long distance, drive for long periods, and participate in recreational activities like dancing and bowling.  The Veteran also stated that his knee pain affected his ability to sleep.  A physical examination revealed that the Veteran had a waddling gait, crepitation, and tenderness in the knees.  Decreased range of motion was also noted, but there were no specific findings for flexion or extension of the left knee.  

In an August 2010 VA examination, the Veteran reported bilateral knee pain, right more than left.  It was noted that the Veteran walked with a cane and was using a right knee brace.  The intensity of the pain was reported as a 4 or 5 out of 10.  The Veteran reported that activities of his daily living were limited and his work was affected.  Upon physical examination, the examiner noted that there was a 20 degrees varus deformity of the right knee.  The right knee also appeared to be enlarged and there was crepitation on movement with tenderness on palpation.  Ligaments were stable.  Range of motion of the right knee was from 5 degrees (extension) to 100 degrees (flexion) with complaints of pain at the end of motion.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the right knee.  

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran was set to have a right total knee arthroplasty at the end of September 2011.  During the evaluation, the Veteran reported that flare-ups occurred two to three times a week and would last two to three hours, and would require him to stretch, use ice, and take hydrocodone.   He also reported that he occasionally used a knee brace and constantly used a cane to assist in ambulation.  Upon physical examination, range of motion of the right knee showed flexion to 70 degrees with pain beginning at 10 degrees.  Extension was limited to 10 degrees with pain at 10 degrees.  After repetitive use, there was no additional decrease in range of motion.  Muscle strength in the right knee was a 5 out of 5 (full strength) in flexion and extension.  There was pain on palpation of the joint line an soft tissue.  There was no medial-lateral instability of the right knee.  The examiner noted no patellar subluxation or dislocation and no meniscus condition.  
Upon review of the evidence of record prior to September 29, 2011, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis is not warranted.  As noted above, despite evidence of pain, range of motion in the right knee was limited to, at worst, flexion to 70 degrees and extension to 10 degrees.  After repetitive use, there was no additional decrease in range of motion.  See December 2009, August 2010, and September 2011 VA examination reports.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for the right knee for the increased rating period prior to September 29, 2011.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The December 2009, August 2010, and September 2011 VA physical examinations revealed negative findings of instability of the right knee.  As such, the Board finds that the evidence does not demonstrate instability of the right knee prior to September 29, 2011 and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, although the Veteran reported episodes of locking, pain, and effusion, the December 2009, August 2010, and September 2011 VA examiners did not find any abnormality of the Veteran's meniscus (i.e., semilunar cartilage).  Further, the Board finds that the Veteran's symptom of "pain" is reasonably contemplated and has been addressed in the ratings currently assigned under Diagnostic Codes 5010-5003 (limitation of motion objectively confirmed by painful motion).  Assignment of a separate rating under Diagnostic Codes 5258 and 5259 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his right knee pain.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that a separate or higher rating under Diagnostic Codes 5258 and 5259 are not warranted for the right knee for the increased rating period prior to September 29, 2011.

The Board has also considered other Diagnostic Codes relating to the right knee; however, the Board finds that they are not applicable.  The record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that higher or separate ratings for the right knee is not warranted under any of these Diagnostic Codes for the increased rating period prior to September 29, 2011.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the December 2009 VA examination report, the Veteran complained of pain, "giving way," stiffness, weakness, and increased pain with increased activity.  In the September 2011 VA examination, the Veteran reported that flare-ups occurred two to three times a week and would last two to three hours, and would require him to stretch, use ice, and take hydrocodone.   The Veteran stated that he wears a brace and uses a cane.  The examiners indicated that the Veteran was able to perform repetitive-use testing with no decrease loss of motion in the right knee.  Specifically, and even considering the Veteran's reports of pain and "giving way," right knee extension was limited to 10 degrees and flexion was, at worst, to 70 degrees in the right knee. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee arthritis disability for the increased rating period prior to September 29, 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.



II.  Ratings Beginning November 1, 2012 

As noted above, the Veteran was granted a 10 percent rating from May 5, 2009 to  September 29, 2011 for right knee arthritis.  Thereafter, the Veteran was granted a temporary total (100 percent) rating from September 29, 2011 to October 31, 2012 for a total right knee arthroplasty under Diagnostic Code 5055.  Beginning November 1, 2012, the Veteran was assigned a 30 percent disability rating for residuals of the right knee arthroplasty.  The Veteran was also assigned a separate 10 percent disability rating for instability of the right knee effective April 7, 2014.  Accordingly, the Board will consider whether a rating in excess of 30 percent is warranted beginning November 1, 2012, and whether a rating in excess of 10 percent is warranted for instability of the right knee.  

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Pursuant to the Board's February 2014 remand, the Veteran was afforded a VA knee examination on April 7, 2014 in order to assist in determining the current level of severity of his right knee disability.  During the evaluation, the Veteran reported that his right knee was a two on a pain scale from 1 to 10, with 10 being the worst.  He reported numbness in the knee which worsened when standing.  Flare-ups were noted to occur when climbing stairs, which elevated the pain to a five out of 10.  The Veteran stated that he wore a brace to assist in walking and standing.  Upon physical examination, the examiner noted pain on palpation of the right knee.  There was no patellar subluxation or dislocation and no meniscus condition.  Range of motion testing of the right knee demonstrated flexion to 65 degrees with pain beginning at 65 degrees, and extension limited to 20 degrees with beginning at 20 degrees.  Range of motion did not decrease after relative testing.  Medial-lateral instability was found to measure (1+) (0 to 5 millimeters) in the right knee.  The examiner noted that the Veteran's right knee joint represented intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran's knee scars were not painful or unstable and did not total an area greater than 39 square centimeters.  The examiner further noted that the Veteran's knee disability made it "very difficult" for him to work as the Veteran was unable to bend, stoop, lift objects, or stand for long periods of time.  

Upon review of all the evidence of record, the Board finds that, for the increased rating period from beginning November 1, 2012, a higher rating in excess of 30 percent is not warranted for the right knee disability under Diagnostic Code 5055.  There is no objective evidence of chronic residuals consisting of severe painful motion or weakness in the right knee as contemplated by a 60 percent rating under Diagnostic Code 5055.  As noted by the April 2014 VA examiner, the Veteran had full strength in the right knee.  There is also no objective evidence of limitation of motion limited to flexion between 10 and 20 degrees (Diagnostic Code 5256 ankylosis of the knee), limitation of motion limited to 30 degrees (Diagnostic Code 5261 limitation of extension) or nonunion of the tibia and fibula under Diagnostic Code 5262.  The Veteran's subjective complaints discuss his difficulty standing, walking, and climbing stairs.  He has described symptoms of pain, stiffness, and decreased range of motion; however, the Board finds that these symptoms are not sufficient to warrant a higher rating in excess of 30 percent for the period from November 1, 2012.

The Board further finds that a separate rating in excess of 10 percent for lateral instability of the right knee is not warranted for the rating period beginning April 7, 2014.  As noted above, the RO granted a 10 percent disability rating for lateral instability of the right knee in a June 2014 rating decision.  In the April 2014 VA examination, the examiner noted a medial-lateral instability of (1+) (0 to 5 millimeters) in the right knee.  The Board finds that this finding more nearly approximates "slight" lateral instability as contemplated under Diagnostic Code 5257.  Accordingly, a higher rating in excess of 10 percent for lateral instability of the right knee is not warranted.  

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  The Veteran has stated that he occasionally wears a brace.  See April 2014 VA examination.  During the April 2014 VA examination report, the Veteran reported he experiences flare-ups when walking up and down stairs.  The pain was noted to be a five out of 10.  The September 2011 and April 2014 VA examiners noted that the Veteran did not have additional limitation of motion of the right knee following repetitive use testing.  Even considering the Veteran's reports of pain, right knee extension was to 20 degrees and flexion was, at worst, to 65 degrees.  See April 2014 VA examination report.  

For these reasons, the Board finds that a higher rating in excess of 30 percent for the period from November 1, 2012 is not warranted.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the increased rating claims for the right and left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's knee disabilities are specifically contemplated by the schedular rating criteria (Diagnostic Codes 5055, 5256-5262)), and no referral for extraschedular consideration is required.  The schedular rating criteria under these Diagnostic Codes specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's knee disabilities have been manifested by complaints of pain, stiffness, weakness and giving way and by limitation of motion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion to include due to pain and other factors.  Separate disability ratings for instability of the knees have also been assigned under Diagnostic Code 5257.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  





TDIU

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).

In the present case, the Veteran has met the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).  Specifically, and pursuant to the Board's decision herein, the Veteran is service connected for the following disabilities: (1) left knee disability, status post total knee replacement, rated as 40 percent disabling; 
(2) right knee disability, status post total knee replacement, rated as 30 percent disabling; (3) instability of the left knee, rated as 10 percent disabling; (4) instability of the right knee, rated as 10 percent disabling; (5) left knee scar, rated as 10 percent disabling; (6) degenerative disc disease of the lumbar spine, rated as 20 percent disabling; (7) left sciatic nerve impingement associated with lumbar spine disability, rated as 10 percent disabling; and (8) residuals of 5th metacarpal fracture of the right hand, rated as noncompensable.  The Veteran's combined disability rating meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.

During the December 2009 VA examination, the examiner noted that the Veteran had not been employed since July 2008.  The Veteran stated that he retired due to medical problems associated with his back disability.  

During an August 2010 VA spine and knee examination, the Veteran reported that his activities of daily living and his work was affected by his spine and knee disorders.  The examiner noted that, although there were no acute episodes of excruciating low back pain during the last 12 months, there was "moderate" impairment of daily occupational activities due his spine and knee disabilities.  

During a September 2011 VA examination report, the examiner noted that, per the Veteran, his bilateral knee condition accounted for "75%" of him being "disabled."  The VA examiner noted that these disabilities did impact the Veteran's ability to work.  

In the most recent April 2014 VA spine and knee examination, the Veteran reported back pain, which worsened after prolonged periods of sitting.  According to the VA examiner, the Veteran's spine disability impacted his ability to work in that it was difficult for the Veteran to concentrate on his work due to pain.  As for the knee disabilities, the Veteran reported flare-ups when walking for prolonged periods of time or going up and down steps.  According to the VA examiner, the Veteran's knee and back pain made it "very difficult" to work as the Veteran was "unable" to bend, stoop, lift heavy objects, or stand for long periods of time.  

SSA disability records include a September 2009 function report, where the Veteran reported that he was unable to work, walk long distances, drive for long periods of time, and participate in recreational activities like dancing and bowling.  The Veteran reported having had competed the 12th grade and had worked as a truck driver.  The Veteran also stated that his knee pain affected his ability to sleep.  A physical examination revealed that the Veteran had a waddling gait, crepitation, and tenderness in the knees.  Due to his back and knee pain, the Veteran reported that he was able to walk 200 feet or less before having to stop and rest.  SSA disability records reflect that the Veteran has been found to be disabled as of July 2006, in part, for osteoarthritis of his knees and back.  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in disability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Board recognizes that a VA examination has not been provided which discusses all of the Veteran's service-connected disabilities and how they may relate to his employability; however, the Board finds that such an examination is not warranted as the evidence currently of record is sufficient to adjudicate the TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment.  Accordingly, the Board finds that a TDIU is warranted.



	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating in excess of 10 percent for left knee osteoarthritis for the increased rating period prior to May 5, 2010 is denied.

An increased rating in excess of 30 percent for left knee disability, status post total knee replacement from July 1, 2011 to April 6, 2014 is denied. 

A 10 percent rating for lateral instability of the left knee for the period from July 1, 2011 to April 6, 2014 is granted.

A 40 percent rating, but no higher, for left knee disability, status post total knee replacement beginning April 7, 2014 is granted.

An increased rating in excess of 10 percent for right knee osteoarthritis for the increased rating period prior to September 29, 2011 is denied.

An increased rating in excess of 30 percent for right knee disability, status post total knee replacement from November 1, 2012 is denied. 

A TDIU is granted.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


